DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an output beam focusing assembly” “a tiltable beam offset assembly for offsetting” “a pump beam focusing assembly for focusing” & “the pump beam focusing assembly is configured to focus” in claim 2,15,16, & 17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the output beam focusing assembly may include one or more lenses and/or one or more mirrors (pg. 8, lines 16-17).
Applicant further recites the tiltable beam offset assembly includes a transparent plate or periscope.
Applicant implicitly teaches the pump beam focusing assembly includes a lens (fig. 3A, 219).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CHEN CN 107508129 & Smith US Pat No. 6,556,339. 

Allowable Subject Matter
Claims 1-4, 9-11, & 15-29 are allowed.  The examiner acknowledges the amendments filed 5/19/22 have overcome the rejections and/or objections set forth in the office action mailed 2/4/22. The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the rotatable assembly comprising a beam offset assembly having a transparent plate arranged in the propagation path of the pump beam to offset the pump beam by a predefined distance into an offset pump beam that is parallel to the pump beam”, in combination with the rest of the limitations of claim 1.

As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a laser arrangement arranged in a front end of a casing of the LIBS analyzer device”, in combination with the rest of the limitations of claim 15.

As to claim 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a tiltable beam offset assembly for offsetting the pump beam by a variable distance into an offset pump beam that is parallel to the pump beam and (ii) a pump beam focusing assembly for focusing the pump beam to a predefined distance from the beam adjustment assembly, wherein the tiltable beam offset assembly is tiltable about a second axis that is
perpendicular to a first axis that coincides with the center axis of a propagation path of the pump beam.”, in combination with the rest of the limitations of claim 22.

As to claim 26, the prior art of record, taken alone or in combination, fails to disclose or render obvious “displacement assembly comprises a laterally moveable assembly that is moveable with respect to the optical resonator assembly along at least a third axis that is perpendicular to a first axis that coincides with the center axis of a propagation
path of the pump beam”, in combination with the rest of the limitations of claim 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877